Citation Nr: 9924733	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to January 
1967 and from June 1996 to February 1997.  He also served in 
a reserve component of the military.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1998 decision by the RO.


FINDINGS OF FACT

1.  The veteran is service connected for defective hearing in 
the right ear.

2.  The veteran has tinnitus which is associated with, and 
can be attributed to, his service-connected defective 
hearing.


CONCLUSION OF LAW

Service connection for tinnitus is granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  
38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (1998).

In the present case, the Board finds that the evidence 
supports an award of service connection for tinnitus.  The 
record shows that the veteran is service connected for 
defective hearing in the right ear, which has been described 
as a sensorineural hearing loss.  See February 1998 VA 
examination report.  When the veteran was examined by VA in 
February 1998, the examiner noted that the veteran complained 
of tinnitus, and stated that the "[s]ummary of audiological 
test results could explain the tinnitus from the high 
frequency hearing loss."  In addition, medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 178 (Anthony 
S. Fauci et al. eds., 14th ed. 1998).  Under the 
circumstances, the Board is persuaded that the veteran has 
difficulties with tinnitus that are associated with, and can 
be attributed to, his service-connected defective hearing.  
The evidence, at a minimum, gives rise to a reasonable doubt 
on the question.  38 C.F.R. § 3.102 (1998).  Service 
connection for tinnitus is therefore granted.

In arriving at its decision on this question, the Board is 
cognizant of the fact that it has relied upon material 
obtained subsequent to the RO's issuance of its statement of 
the case (SOC) in October 1998.  Although reliance on such 
material generally gives rise to a duty on the part of the 
Board to notify the claimant of the material and of the 
reliance proposed to be placed upon it, see Thurber v. Brown, 
5 Vet. App. 119 (1993), such notification would serve no 
useful purpose where, as here, the Board is granting the 
benefit sought on appeal and there is consequently no risk of 
prejudice to the appellant.  Cf. 38 C.F.R. §§ 19.37, 
20.1304(c) (1998) (new evidence received at the Board 
subsequent to the issuance of the last SOC or supplemental 
SOC (SSOC) need not be referred to the agency of original 
jurisdiction for review and preparation of a SSOC if the 
Board determines that the benefit sought may otherwise be 
allowed).  Indeed, such a procedure would serve only to 
further delay an allowance of the benefit sought.


ORDER

Service connection for tinnitus is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

